DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. 7,322,146 in view of Del Ponte 7,918,620.
Baldwin et al. disclose a fishing net comprising a pole (16) with magnetic material (40 of 30, 20, 60) fixedly externally attached (via 60) and substantially extending along length of the pole (see Fig. 7b), a net (14) mounted with respect to the pole, and a magnet (42 of 50) mounted to a bottom portion of the net inclusive of any necessary extensions (52, 54, 56, 58); said magnetic material positioned outside the pole at a location less than 2.5 centimeters from where the magnet is with respect to the pole when holding the pole vertically, net up (strap 60 enables 20, 30 with magnetic material 40 to be positioned at any position along the length of pole 16 and therefore magnetic material 40 can assume a position 2.5 centimeters from where the magnet is with respect to the pole when holding the pole vertically, net up), but does not disclose pole with at least 20 grams magnetic material fixed inside and substantially filling an area of at least 2 centimeters along a length of the pole.  Del Ponte discloses a brush comprising a tubular member (handle 14 & ferrule 16) with a magnetic material (30, 34) fixed inside (30 is fixedly held in place by adhesive 32 within ferrule 16; see col. 9, lines 4-11) and substantially filling an area along the length of the tubular member (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the pole with magnetic material fixed inside and substantially filling an area along the length of the pole of Del Ponte for the pole with magnetic material fixedly attached to an exterior of the pole of Baldwin et al. in order to provide a magnetic attachment mechanism which has a more streamlined, less cumbersome, and cleaner product appearance without the external projecting magnetic structures of Baldwin et al.  Baldwin et al. and Del Ponte disclose that the strength of magnet (30 of Del Ponte) is selected such that brush (10) held securely to the support member (strip of magnetic material 60 of Del Ponte) in the holder, but can be lifted away from the support without undue difficulty (see col. 8, lines 32-41), but do not disclose at least 20 grams magnetic material substantially filling an area of at least 2 centimeters length of the pole.  It would have been an obvious matter of design choice before the effective filing date of the invention to utilize 20 grams of magnetic material substantially filling an area of at least 2 centimeters along the length of the pole since applicant has not disclosed that by doing so is critical to the design or produces any unexpected results and it appears that the magnetic material of Baldwin et al. and Del Ponte would perform equally as well in holding the mesh net to the pole, and because a person of ordinary skill in the art would readily size the length of the magnetic material in the pole of Baldwin et al. so as to readily engage the magnet on the mesh net of Baldwin et al. within a certain section of the pole along a length of the pole as desired by the user and holding it to the pole of Baldwin et al. while selecting the strength of the magnetic material as taught by Del Posto such that the mesh net can be held securely to the pole of Baldwin et al. yet lifted away from the pole without undue difficulty.
In regard to claim 2, Baldwin et al. and Del Ponte disclose wherein said magnetic material (magnetizable element 30 of Del Ponte) is iron (magnetizable element 30 of Del Ponte is an element of unmagnetized, but magnetizable steel [steel comprises at least some iron], to cooperate with a steel permanent magnet in a support member of the holder).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mast 2020/0296943 in view of Del Ponte 7,918,620.
Mast discloses a fishing net comprising a pole (11) with magnetic material (14e) fixedly externally attached (via 14a-d,f of 14) and substantially extending along length of the pole (see Fig. 1), a net (13) mounted with respect to the pole, and a magnet (15e) mounted to a bottom portion of the net inclusive of any necessary extensions (15a-d of 15); said magnetic material positioned outside the pole at a location less than 2.5 centimeters from where the magnet is with respect to the pole when holding the pole vertically, net up (net handle clamp 14a enables associated magnetic material 14e to be positioned at any position along the length of pole 11 and therefore magnetic material 14e can assume a position 2.5 centimeters from where the magnet is with respect to the pole when holding the pole vertically, net up), but does not disclose pole with at least 20 grams magnetic material fixed inside and substantially filling an area of at least 2 centimeters along a length of the pole.  Del Ponte discloses a brush comprising a tubular member (handle 14 & ferrule 16) with a magnetic material (30, 34) fixed inside (30 is fixedly held in place by adhesive 32 within ferrule 16; see col. 9, lines 4-11) and substantially filling an area along the length of the tubular member (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the pole with magnetic material fixed inside and substantially filling an area along the length of the pole of Del Ponte for the pole with magnetic material fixedly attached to an exterior of the pole of Mast in order to provide a magnetic attachment mechanism which has a more streamlined, less cumbersome, and cleaner product appearance without the external projecting magnetic structures of Mast.  Mast and Del Ponte disclose that the strength of magnet (30 of Del Ponte) is selected such that brush (10) held securely to the support member (strip of magnetic material 60 of Del Ponte) in the holder, but can be lifted away from the support without undue difficulty (see col. 8, lines 32-41), but do not disclose at least 20 grams magnetic material substantially filling an area of at least 2 centimeters length of the pole.  It would have been an obvious matter of design choice before the effective filing date of the invention to utilize 20 grams of magnetic material substantially filling an area of at least 2 centimeters along the length of the pole since applicant has not disclosed that by doing so is critical to the design or produces any unexpected results and it appears that the magnetic material of Mast and Del Ponte would perform equally as well in holding the mesh net to the pole, and because a person of ordinary skill in the art would readily size the length of the magnetic material in the pole of Mast so as to readily engage the magnet on the mesh net of Mast within a certain section of the pole along a length of the pole as desired by the user and holding it to the pole of Mast while selecting the strength of the magnetic material as taught by Del Posto such that the mesh net can be held securely to the pole of Mast yet lifted away from the pole without undue difficulty.
In regard to claim 2, Mast and Del Ponte disclose wherein said magnetic material (magnetizable element 30 of Del Ponte) is iron (magnetizable element 30 of Del Ponte is an element of unmagnetized, but magnetizable steel [steel comprises at least some iron], to cooperate with a steel permanent magnet in a support member of the holder).

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “Applicant respectfully asserts that the Examiner has failed to satisfy the first prong of Graham in his application of Del Ponte to Baldwin/Mast, namely whether the prior art references, taken in combination, teach each of the limitations of a claim.  The claim limitation in dispute is whether…Del Ponte discloses the Slusher claim limitation of a ‘pole with at least 20 grams magnetic material fixedly inserted inside and substantially filling an area of at least 2 centimeters along a length of the pole.’…Del Ponte are reproduced below to clearly demonstrate that no such disclosure of magnetic material inside and substantially filling an area along the length of the brush’s tubular member was ever made by Del Ponte…but the magnetic material of Del Ponte is not disclosed to be fixed inside and substantially filling an area along the length of its tubular member.”, the Examiner contends that at column 8, lines 16-18 of Del Ponte it states “if both head 12 and handle 14 are circular in cross-section, ferrule 16 may be similarly circular in cross-section” and that this is clear evidence that the tubular member (14, 16) of Del Ponte is hollow and therefore able to accommodate magnetic element 30 therein, wherein the magnetic element 30 is placed inside the ferrule between the rear end 22 of head 12 and forward end 24 of handle 14 (see column 9, lines 29-31 of Del Ponte).  Furthermore, at column 8, lines 51-55 of Del Ponte states “…the ferrule 16 may be circular in cross-section, and magnet 30 may be aligned with its polar direction facing along the length of brush 10, in order to produce a uniform magnetic field around ferrule 16.” which also makes it clearly evident that the magnet 30 is indeed fixed inside the tubular member (14, 16) of Del Ponte contrary to applicant’s belief that the magnet 30 is not fixed inside of the handle and substantially filling an area along the length of its tubular member.  Figure 1 of Del Ponte is described at column 5, lines 60-61 as “a side view, partly cut away, of a cosmetic brush in accordance with an embodiment of the invention and therefore clearly shows in Figure 1 that the magnet 30, which is positioned within ferrule 16 that forms tubular member (14, 16) of Del Ponte, as substantially filling an area defined within the tubular member (14, 16) and having a length that extends along the length of the tubular member (14, 16) of Del Ponte.  The magnet 30 is fixed inside of the tubular member (14, 16) of Del Ponte through the use of an adhesive such as glue 32.
In regard to applicant’s argument that “Applicant acknowledges the magnetizable element 34 of Del Ponte may be embedded in the free end of the handle of FIG. 1…, but neither magnetizable element 30 nor 34 are ever disclosed in Del Ponte as ‘at least 20 grams’ nor ‘substantially filling an area along a length of the pole’, the Examiner contends that it would have been obvious to a person of ordinary skill in the art to modify the magnetic material of Baldwin/Mast and Del Ponte such that it weighs at least 20 grams in order to provide sufficient magnetic material which will enable sufficient attractive forces to draw in the magnet mounted to the bottom portion of the net and to provide sufficient magnetic material to cover the desired area within the pole along the pole length so that the magnet at the bottom portion of the net can be reliably drawn to the magnetic material fixed inside the pole.  Furthermore, it would have been obvious to a person of ordinary skill in the art to fix the magnet of Baldwin/Mast within the tubular member as taught by Del Ponte such that it fills an area of at least 2 centimeters along a length of the pole in order to assure that the magnetic material will reliably draw the magnet at the bottom of the net over a sufficient range of potential orientations that the bottom of the net may assume with respect to the pole when the net is in an upright or substantially vertical orientation so as to reliably connect the bottom of the net to the pole to keep the net from tangling with other nearby structures or fishing equipment.
In regard to applicant’s argument that “Neither does Del Ponte ever suggest or contemplate that his magnetizable elements would be anywhere but at either end of the brush’s handle…does not disclose placing either of its magnetizable elements along the length of the brush’s tubular handle 14, but rather at either end.”, the Examiner contends that Baldwin and Mast disclose the concept of the magnet on a fishing net being adjustably affixed along the length of the tubular member according to the desires of the user, and that while they disclose magnets which are affixed externally to their respective tubular members, Del Ponte was relied upon as the modifying reference for its teaching of the magnet being fixed inside of the tubular member/pole.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA